Citation Nr: 0806791	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for syphilis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1943 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the San Diego RO denied 
service connection for syphilis.  Almost one week later in 
December 2004, the RO in Los Angeles, California notified the 
veteran of the denial of his service connection claim.  As 
the veteran resides in Los Angeles, California, his appeal 
remains under the jurisdiction of the Los Angeles RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case, the Board finds 
that additional evidentiary development is necessary for the 
reasons explained in the following remand.  

Throughout the current appeal, the veteran has maintained 
that he developed syphilis during his active military duty 
and that he has continued to experience residuals of that 
disorder (including urethral stricture and a rash) since the 
initial diagnosis of syphilis in service.  See, e.g., 
September 2007 hearing transcript (T.) at 5-16.  According to 
the veteran's recent testimony, although he was treated for 
diagnosed syphilis with shots of penicillin during service, 
no records of such treatment were kept because the medical 
unit was located in a "makeshift clinic" and because 
"[e]veryone was in tents and . . . [the service personnel] 
had to move forward."  T. at 5-6, 12-13.  (In this regard, 
the Board acknowledges that service personnel records 
indicate that the veteran "[p]erformed duties as [a] first 
sergeant in a quartermaster service company in the combat 
area.")  

A January 1943 enlistment examination report indicates that 
the veteran had been treated for syphilis in the previous 
year but provides no information as to whether the veteran 
exhibited any residuals of syphilis at the time of that 
service entrance evaluation.  In this regard, the Board 
acknowledges that, at the February 1946 separation 
examination, the examiner specifically stated that the 
veteran had "no syphilis."  Importantly, however, the 
examiner did note that the veteran had been treated for 
gonorrhea in December 1944 and a skin disease in October 
1945.  Further, in March 1946 just one month after discharge 
from service, the veteran was treated for early latent 
syphilis.  

According to subsequent private and VA medical records, in 
November 1983, the veteran underwent a visual internal 
urethrotomy for diagnosed bulbous urethral stricture.  In a 
November 2006 statement, a private physician noted that the 
veteran had been treated for syphilis in 1946 and that he had 
been receiving treatment for urethral stricture "ever 
since."  Additionally, at a November 2005 VA outpatient 
treatment session, the veteran reported experiencing 
testicular pain "beginning in the armed services in 1958 and 
chronic to today."  

Based on these medical findings, the Board concludes that a 
remand of the veteran's syphilis claim is necessary.  On 
remand, the veteran should be accorded an opportunity to 
undergo a pertinent VA examination to determine the nature, 
extent, and etiology of any residuals of syphilis that he may 
have.  

Moreover, at the January 1943 enlistment examination, the 
veteran specifically stated that he had undergone treatment 
for syphilis over a nine-month period in 1942.  No attempt 
appears to have been made to procure copies of those 
pre-service medical records.  Also, at the personal hearing 
recently conducted before the undersigned Veterans Law Judge 
in September 2007, the veteran testified that syphilis was 
found in his blood in testing completed in 1978, that he 
first began experiencing urinary problems in 1974, and that 
in the week prior to the hearing he had been hospitalized for 
treatment for blockage of his urinary tract.  T. at 6-7, 10, 
15-17.  (The veteran also testified that, although the doctor 
who conducted the blood tests in 1978 no longer practiced 
medicine, the records of such testing should be located at 
the county office who had ordered the tests for purposes of a 
marriage license.  See T. 16-17.)  On remand, therefore, the 
RO, through the AMC, should attempt to procure copies of any 
of these pre-service, and post-service, medical records which 
may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  After obtaining the appropriate 
release of information form(s) where 
necessary, the AOJ should procure 
copies of any records of treatment for 
syphilis (or residuals thereof) that 
the veteran has received both prior to, 
and following, his active military 
duty.  The Board is particularly 
interested in records of syphilis 
treatment that the veteran received for 
nine months in 1942, blood testing 
completed in 1978 (which may be located 
at the county marriage licenses 
office), and urinary treatment since 
1974 (including especially the late 
August 2007 or early September 2007 
hospitalization for medical care for 
blockage of the urinary tract).  All 
such available records should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a pertinent VA 
examination to determine the nature, 
extent, and etiology of any syphilis, 
or residuals thereof, that he may have.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should address 
the following questions:  

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had syphilis prior to his 
entry into the military?  

b.  If not, is it at least as likely as 
not (e.g., a 50% probability or 
greater) that any currently diagnosed 
syphilis, or residuals thereof, had 
its(their) clinical onset in service or 
is(are) otherwise related to active 
service?  

c.  If it is clear and unmistakable 
that the veteran had syphilis prior to 
his entry into the military, is it 
clear and unmistakable that the 
disability underwent no chronic or 
permanent increase in severity during 
service?  

d.  If it is clear and unmistakable 
that the veteran had syphilis prior to 
his entry into the military, and it is 
debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that any 
increase in severity during service was 
due to the natural progress of the 
condition?

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for 
syphilis.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


